PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/739,321
Filing Date: 22 Dec 2017
Appellant(s): Bellman et al.



__________________
Sarah A. Biggs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 January 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that Bellman and Carre do not teach the surface modification layer planarizes the surfaces. Examiner respectfully disagrees with this argument. Bellman teaches that reducing roughness increases the bonding strength and there is more bonding where the surface modification layer is present. (Paragraph 0012). Carre teaches the purpose of the surface modification layer is to reduce roughness to increase the bonding strength between the carrier and the sheet during processing of the sheet. (Fig. 4; Tables 1-3; Paragraph 0006). The instant Specification recites “planarizes (e.g. reduces a surface roughness of)”. (Paragraph 0048). Thus, as Bellman ‘378 and Carre teaches the purpose of the surface modification layer is to reduce roughness to increase bonding, then Bellman ‘378 and Carre teach the surface modification layer planarizes the surfaces.
Appellant argues hindsight reasoning for Bellman and Carre to reduce roughness of the surface modification layer. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, both Bellman and Carre recognize reduction in roughness increases bonding strength. Carre further recognizes the surface modification layer roughness can also be reduced to further increase bonding. Therefore, one would use the teachings within Bellman and Carre to increase the bonding between the carrier and sheet by reducing the roughness of the surface modification layer beyond the roughness of the initial roughness of the carrier and sheet to further ensure better bonding. 
Appellant argues that Bellman and Carre do not teach the surface modification layer has a roughness range of at least 1.2 nm less than the underlying surface and less than 0.8 nm. Examiner respectfully disagrees with this argument. Bellman teaches the roughness of the carrier and/or sheet can be 2 nm or less. (Paragraph 0171). Bellman teaches roughness greater than this range ensures the glass and carrier will not adhere together (Paragraph 0012).  Bellman teaches that reducing roughness increases the bonding strength and there is more bonding where the surface modification layer is present. (Paragraph 0012).  Carre teaches the purpose of the surface modification layer is to reduce roughness to increase the bonding strength between the carrier and the sheet during processing of the sheet. (Fig. 4; Tables 1-3; Paragraph 0006). Thus, it would have been obvious to one with ordinary skill in the art to have surface modification layer have a roughness lower than surfaces (2 nm) to further increase bonding between the carrier and sheet as taught by Bellman and Carre. This would overlap the claimed ranges of less than 1.2 nm of the surface and less than 0.8 nm in roughness and creates a prima facie case of obviousness.  

Appellant argues that Bellman and Carre and Decker do not teach the dependent claims. Examiner respectfully disagrees, as Bellman and Carre teach the claims as discussed above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Zhang/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781        

                                                                                                                                                                                                                

                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.